DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The use of the terms BACTEC® (Becton- Dickinson), the BacT/Alert® (bioMdrieux), and the VersaTrekTM (Thermo Fisher)), PicoGreen, acridine orange, RedSafe, SYBR green I, SYBR green II,  and resazurin, which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 120 is objected to because of the following informality: claim 120 is a dependent claim which refers to two other claims, i.e. claims 108 and 109, and is therefore a “multiple dependent claim” which is only permissible when the dependency is in the alternative. An objection based on 37 CFR 75(c) is appropriate because claim 120 refers to more than one claim not in the alternative. Consider rephrasing the claim to instead recite “the method of claim 108, further comprising determining the growth of microorganisms under conditions promoting microorganism growth” or “the method of claim 109, further comprising determining growth of the microorganisms resuspended in the buffered solution” as suggested options to improve clarity.
Claim 124 is objected to because of the following informality: claim 124 recites “the first relative centrifugal force comprises a speed of less than 1000 x g”. Relative centrifugal force (RCF) or the g force is the radial force generated by a spinning rotor as expressed relative to the earth's gravitational force where the g force acting on particles is exponential to the speed of rotation defined as revolutions per minute (RPM) and because g represents gravity on the surface of the earth and has the units of acceleration, not speed, consider rephrasing the claim to instead recite “the first relative centrifugal force comprises a centrifugal acceleration of less than 1000 x g” as a way to improve clarity. 
Claim 125 is objected to because of the following informality: claim 125 recites “the second relative centrifugal force comprises a speed of greater than 1000 x g”. Relative centrifugal force (RCF) or the g force is the radial force generated by a spinning rotor as expressed relative to the earth's gravitational force where the g force acting on particles is exponential to the speed of rotation defined as revolutions per minute (RPM) and because g represents gravity on the surface of the earth and has the units of acceleration, not speed, consider rephrasing the claim to recite “the second relative centrifugal force comprises a centrifugal acceleration of greater than 1000 x g” as one way to improve clarity.  
Claim 127 is objected to because of the following informality: claim 127 recites “the first relative centrifugal force applied is 500 relative centrifugal force”. Consider rephrasing the claim to instead recite “the first relative centrifugal force applied is a centrifugal acceleration equivalent to 500 times g” as a way to improve clarity. 
Claim 128 is objected to because of the following informality: claim 128 recites “the second relative centrifugal force applied is 2370 relative centrifugal force”. Consider rephrasing the claim to instead recite “the second relative centrifugal force applied is a centrifugal accelaration equivalent to 2370 times g” as a way to improve clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 120 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 120 recites “the method of claim 108, wherein growth determination follows claim 109”. It is unclear how the growth determination is performed, the specification does not provide a standard for ascertaining the requisite growth determination step, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is the “growth determination” limited to?  What is the step performed in determining growth? Is the limitation  “growth determination” a method step or a series of steps? Is determining growth a test to determine whether microbial growth has occurred or has not occurred? Or is growth determination regarding determining the extend of an increase in the number of individual microbe grown under conditions promoting microorganism growth? Is microorganism growth regarding one species or more than one species of microorganism?  For purposes of compact prosecution,  microorganism growth is interpreted to be required and is specifically interpreted as requiring a proliferation of, i.e. an increase in an amount of,  a microorganism species or more than one microorganism species in the sample. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 108, 110, 113-116, 120 and 124-129 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US Publication 2016/0053295) in view of Lamparski et al (US Patent 6,812,023). 
Regarding claim 108, Walsh et al teaches a method for preparing a sample suspected of comprising pathogenic microorganisms derived from a patient for antimicrobial susceptibility testing (see [0006], which recites "methods for determining the antibiotic resistance status of microorganisms ... obtaining a sample to the determination of the antibiotic-resistance status of microorganisms ... " and  [0064] which recites “samples are obtained from a subject, e.g., a patient, having or suspected of having a microbial infection")  comprising the steps of:
a. applying a first relative centrifugal force to a sample (see [0020], which recites “the separating step is carried out by layering the microorganism/ resistance- determining affinity ligand complex over a density cushion in a container (e.g., a hermetically sealed container) and centrifuging the container to pellet the microorganism/resistance-determining affinity ligand complex”) thereby forming a first pellet and a first supernatant (wherein the separation of a sample by centrifugation inherently results in at least 2 separate components, a first of which corresponds to at least one pellet and second of which corresponds to at least one supernatant) (also see [0107], which recites “tube was centrifuged for 1 minute, the supernatant was aspirated, and the pellet was resuspended” and [0074], which recites “[t]he container is centrifuged at a sufficient acceleration and for a sufficient time for the microorganism/resistance-determining affinity ligand complexes to pellet and/or be separated from unbound ligand and other components of the sample and/or binding mixture or composition. The centrifugation acceleration can be about 1,000×g to about 20,000×g, e.g., about 2,500×g to about 15,000×g, e.g., about 7,500×g to about 12,500×g, etc.”) ; 
b. applying a second relative centrifugal force to the first supernatant, thereby a second pellet and a second supernatant (see [0109], which recites “[s]amples (1.0 ml) were transferred to microfuge tubes containing 0.2 ml of the same oil blend used in Example 1, centrifuged for 1 minute, aspirated, and the pellet was resuspended in 0.1 ml PBS”, 1 minute centrifugation corresponds to a first relative centrifugal force; and [0111], which recites “[t]he tubes were centrifuged for 2 minutes at 10,000 rpm”, 2 minute centrifugation corresponds to a second relative centrifugal force);
e. measuring a concentration of microorganisms resuspended in the buffered solution (see [0012] of Walsh which recites the steps of "(e) ... form a pellet of microorganisms ... (f) interrogating the pellet to produce measurements of the microorganism"; [0083], which recites ”the methods involve recovering the pellet of microorganism/resistance determining affinity ligand complexes formed during the separation step or a portion thereof from the separation container prior to interrogation of the microorganisms. For example, after formation of the pellet, the fluids can be aspirated way from the pellet”; [0083], which recites "after formation of the pellet, the fluids can be aspirated way from the pellet and the pellet resuspended in a suitable medium (e.g., a medium in which the microorganisms are viable)”; [0095], which recites "[t]he recovered pellet can then be resuspended in a suitable medium, e.g., saline. Once resuspended, the microorganisms can be subject to any further tests that are desired […] In particular, any test requiring clean samples of microorganisms can be carried out with the resuspended microorganisms"; and [0022]-[0025], which recites "a spectrometer to provide a measurement wherein said measurement determines the antibiotic-resistance status of a microorganism that has been concentrated in said container''). 
In addition, even though Walsh teaches resuspending a pellet in PBS i.e. Phosphate-buffered saline, Walsh does not teach 
c. cleaning the second pellet resulting from step b; 
d. resuspending the second pellet in a buffered solution. 
In the analogous art of providing centrifugation methods for preparing biological materials, Lamparski et al teaches biological sample preparations (see   column 2 lines 42-46, which recites “methods of removing particulate bodies"); (see  column 2 line 65 – col 3 line 4, "the method of this invention can be applied to various biological samples containing membrane vesicles, including a biological fluid, a culture supernatant, a cell lysate or a pre-purified solution"). 
Specifically, Lamparski teaches centrifuging at <1000 RCF and collecting a first supernatant from a step (see col 15 lines 37-56, which recites  "one or more centrifugation, clarification […] the elimination of cells and/or cell debris […] Clarification of the Sample [...] The cells and/or cell debris may be eliminated by centrifugation of the sample, for example, at a low speed, preferably below 1000 g"; and col 4 line 10, which recites "a concentration of the clarified supernatant" wherein the clarification step reads on  the claimed cleaning step ). 
It would have been obvious to one of ordinary skill in the art to combine these references and thereby incorporate the sample preparation method of Lamparski into the method disclosed by Walsh for the benefit of obtaining an enriched and clarified sample, wherein the sample can be treated with the lytic reagents of Walsh to optimize quantifying the microorganisms in the sample, there being no evidence of any unexpected result associated with repeating the centrifugation steps under different force actions, and no evidence that the method would not have had a reasonable likelihood of success to obtain a desirable enriched and clarified sample. “The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success” In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
Furthermore, it would have been obvious to one of ordinary skill in the art to clean the second pellet resulting from step b by routine experimentation to remove any unwanted debris (see [0077], of Walsh which recites " the separation is carried out by a filtration step in which the sample and/or binding mixture or composition is placed in a device fitted with a selective filter or filter set with pore sizes that retain the microorganisms. The retained microorganisms may be washed by gently passing a suitable buffer through the filter''). 
In addition, it would have been obvious to performing a centrifugation step having a centrifugation force as disclosed by Walsh followed by another centrifugation step after resuspension having the centrifugation force disclosed by Lamparshi because the combination of references provides a method that to efficiently process a sample into a product that is more desirable i.e. a cleaner product by way of a more efficient process (see summary of Lamparshi, which recites “methods of preparing membrane vesicles in high yields, high purity and in relatively short periods of time”).  
Regarding claim 110, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the first relative centrifugal force is lower than the second centrifugal force (see [0074] of Walsh which recites, "[t]he centrifugation acceleration can be about 1,000xg to about 20,000xg") and the combination of Walsh and Lamparski further teaches wherein the first relative centrifugal force is lower than the second relative centrifugal force (Lamparski col 15 lines 37-56, which recites "centrifugation, clarification [...] steps […] The cells and/or cell debris may be eliminated by centrifugation of the sample, for example, at a low speed, preferably below 1000 g”). 
Regarding claim 113, the combination of Walsh and Lamparshi  teaches the method of claim 108, wherein the pellet is suspended in growth media (referred to as BacT/ALERT SA culture media in [0111] of Walsh) (see  [0109] of Walsh, which recites “the pellet was resuspended in 0.1 ml PBS”, [0095] of Walsh, which recites “recovered pellet can then be resuspended in a suitable medium”) and [0111] of Walsh, which recites “S. aureus […] were propagated. A loopful of growth (1 μL) was removed from 24-hour plates and suspended in BacT/ALERT SA culture media”). 
Regarding claim 114, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the sample is aliquoted into two or more independent reservoirs after pellet resuspension (see [0077] of Walsh, which recites “the container comprises means for access to the pellet after separation, such as one or more ports or permeable surfaces for insertion of a syringe and/or other sampling device and/or for drawing off the pellet. In one embodiment, the container can be a tube, e.g., a centrifuge tube […] In other embodiments, the container is part of a device that comprises two or more separation containers such that multiple samples can be separated at the same time”).
Regarding claim 115, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the measurement of cell concentration is performed optically by absorbance (see [0084] of Walsh, which recites “forms of measurement, such as epifluorescence, reflectance, absorbance, and/or scatter measurements, can also be employed”). 
Regarding claim 116, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the sample is blood (see claim 9 of Walsh, which recites “[t]he method can be used for various biological products including any protein or polypeptide (or derivatives thereof) isolated (or extracted) from mammalian biological fluids such as human blood or plasma or serum”). 
Regarding claim 120, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein growth determination follows claim 109 (see [0103] of Walsh, which recites “S. aureus strains were cultured until exponential growth”).
Regarding claim 124, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the first relative centrifugal force comprises a speed of less than 1000 x g. force (see [0074] of Walsh which recites, "[t]he centrifugation acceleration can be about 1,000xg)
Regarding claim 125, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the second relative centrifugal force comprises a speed of greater than 1000 x g (see [0074] of Walsh which recites, "[t]he centrifugation acceleration can be […] about 20,000xg).
Regarding claim 126, the combination of Walsh and Lamparshi teaches the method of claim 108, further comprising lysing (see column 3 lines 65-67 of Lamparshi) at least one patient cell (referred to as a raji cell lysate in column 28 lines 11-20) (also see [0078] of Walsh, which recites “a portion of the non-microbial cells are lysed” and [0079] of Walsh, which recites “lysing cells, e.g., non-microorganism cells (e.g., by solubilizing eukaryotic cell membranes)”). 
Regarding claim 127, the combination of Walsh and Lamparshi teaches the method of claim 108. 
The combination of Walsh and Lamparshi does not explicitly teach a centrifugal force applied to be equivalent to be exactly 500 g. 
However, the prior art range disclosed by Lamparshi  (see column  15 lines 50-56, which recites “centrifugation of the sample, for example, at a low speed […] between 100 and 700 g) overlaps the claimed value of 500 g. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), see MPEP 2144.05.
In addition, Walsh in [0074] teaches “[t]he container is centrifuged at a sufficient acceleration and for a sufficient time for the microorganism/resistance-determining affinity ligand complexes to pellet and/or be separated from unbound ligand and other components of the sample and/or binding mixture or composition. Therefore, without showing unexpected results, the claimed centrifugal acceleration cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the centrifugal acceleration to obtain the desired balance between the separation of material and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) because the courts have held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 128, the combination of Walsh and Lamparshi teaches the method of claim 108.
The combination of Walsh and Lamparshi does not explicitly teach a centrifugal force applied to be equivalent to be exactly 2370 g. 
However, the prior art range disclosed by Walsh (see [0074] of Walsh, which recites “[t]he centrifugation acceleration can be about 1,000×g to about 20,000×g, e.g., about 2,500×g to about 15,000×g”) overlaps the claimed value of 2370 g.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), see MPEP 2144.05.
In addition, Walsh in [0074] teaches “[t]he container is centrifuged at a sufficient acceleration and for a sufficient time for the microorganism/resistance-determining affinity ligand complexes to pellet and/or be separated from unbound ligand and other components of the sample and/or binding mixture or composition. Therefore, without showing unexpected results, the claimed centrifugal acceleration is not considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the centrifugal acceleration to obtain the desired balance between the separation of material and the operation efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) because the courts have held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claim 129, the combination of Walsh and Lamparshi teaches the method of claim 108, wherein the method is performed on positive blood cultures (see [0064] of Walsh, which recites “[t]he blood culture sample may be from a positive blood culture, e.g., a blood culture that indicates the presence of a microorganism”) from continuous monitoring systems (referred to as automated systems in [0074] of Walsh, which recites “methods, involving the use of automated systems, avoid the health and safety risks associated with handling of highly virulent microorganisms, such as occurs with recovery of microorganisms from samples for direct testing”) (also see [0063] of Walsh, which recites “method is also particularly well suited for real-time testing to monitor contamination levels, process control, quality control, and the like in industrial, commercial, and/or clinical settings”). 

Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al (US Publication 2016/0053295) in view of Lamparski et al (US Patent 6,812,023) as evidenced by the knowledge article by US department of Agriculture on bacterial growth. 
Regarding claim 109, the combination of Lamparshi and Walsh teaches the method of claim 108, as evidenced by the knowledge article by US department of Agriculture on bacterial growth, which is not relied upon to teach any limitation but merely extrinsic evidence brought in to ascertain the plain meaning for the term “conditions promoting microorganism growth” given that the specification is silent about the term’s meaning.
 Claim 109 teaches  incubating the resuspended microorganisms (see [0109] of Walsh, which recites “[s]amples of S. aureus strains ATCC 25923 (MSSA) and D14906 (MRSA) were grown in BacT/ALERT SA culture media at 37° C. for about 6 hours until an OD 660 nm of about 0.35 was reached. Dilutions of BOCILLIN™-FL (0.1 ml) were prepared in SA medium and placed into culture tubes. Samples of the bacterial suspension (0.9 ml) were added to the tubes and mixed. The tubes were capped and placed in a 37° C. incubator for 60 minutes” wherein 37 degrees Celsius is approximately 98.2 degrees Fahrenheit and the incubation is therefore incubation occurs within the range of temperatures  corresponding the conditions promoting growth) under conditions promoting microorganism growth (the interpretation given to conditions promoting microorganism are conditions under which a number of microorganism would survive and reproduce,  the specification provides agitation and a temperature of 33-37 C as examples of conditions for promoting growth, however because some microorganism survive and reproduce in extreme conditions, such as anaerobic conditions and thermophilic conditions given the broad genus of microorganisms that the term encompasses,  the broadest reasonable interpretation given to the term “conditions promoting microorganism growth”  given by the examiner to the term is  one consistent with the publication by the U.S. Department of Agriculture titles knowledge article, which recites “[b]acteria grow most rapidly in the range of temperatures between 40 °F and 140 °F”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797